Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claim of 01/24/2022 is acknowledged.
Claim rejections under 35 U.S.C. § 112 in the Office action of 12/27/2021 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark A. Ussai on 02/04/2022.
The application has been amended as follows: 
1. (Currently Amended) A seal assembly for sealing between a first member and a second member, the first member having an outer circumferential surface and the second member being disposed about or adjacent to an end of the first member [[body]] and having a radial surface, the seal assembly comprising: 
                an annular seal body disposeable about the first member and having a centerline, an axially-extending sealing lip engageable with the radial surface of the second member, two circumferential ends, an outer circumferential surface and a plurality of teeth extending outwardly from the outer circumferential surface and spaced circumferentially about the centerline;
                a first coupler member having a plurality of spaced apart teeth, each tooth of the first coupler member being disposed between a separate one of a plurality of pairs of adjacent teeth of the annular seal body so as to define a first attachment interface adjacent to the first circumferential end of the annular seal body, the first coupler member being attached to the annular seal body at the first attachment interface; and 
                a second coupler member having a plurality of spaced apart teeth, each tooth of the second coupler member being disposed between a separate one of a plurality of pairs of adjacent teeth of the annular seal body so as to define a second attachment interface adjacent to the second circumferential end of the annular seal body, the second coupler member being attached to the annular seal body at the second attachment interface, the first and second coupler members being connected so as to couple the first and second circumferential ends of the annular seal body and retain the seal assembly about the first member outer circumferential surface. 

20. (Currently Amended) A method of forming a seal assembly comprising the steps of:
	molding an annular seal body having an inside diameter, an outer circumferential surface and a plurality of teeth extending outwardly from the outer circumferential surface;
	providing first and second coupler members each having opposing ends and a plurality of teeth spaced between the ends;
	calculating a reduction of a circumferential length of the molded annular seal body to reduce the inside diameter of the annular seal body to a desired value; 
	juxtaposing the first coupler member against the annular seal body outer surface such that each one of the teeth of the first coupler member is disposed between a separate one of a plurality of pairs of adjacent teeth of the annular seal body so as to form a first attachment interface and attaching the juxtaposed first coupler member to the annular seal body;
	juxtaposing the second coupler member against the annular seal body outer surface such that each one of the teeth of the first coupler member is disposed between a separate one of a plurality of pairs of adjacent teeth of the annular seal body so as to form a second attachment interface and attaching the juxtaposed second coupler member to the annular seal body, the second attachment interface having an inner end spaced from an inner end of the first attachment interface by a distance about equal to the calculated reduction of circumferential length;
	cutting through the annular seal body adjacent to the inner end of the first interface to form a first circumferential end of the annular seal body and cutting through the annular seal body adjacent to the inner end of the second attachment interface so as to remove a section of the annular seal body of having a length about equal to the calculated reduction of circumferential length; and
	connecting the first and second coupler members such that the annular seal body first and second circumferential ends are at least generally adjacent and the annular seal body is retained in an annular configuration with an inside diameter of the desired value.  
Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Split V-ring seal as claimed in independent claims 1, 14, 20, and 21 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 9,423,030 (Klousia et al.) discloses, in Figures 3-5, a V-ring seal (in Figures 1-4, and 6-7), for sealing between a first member 110 and a second member 120, the first member 110 having an outer circumferential surface and the second member 120 being disposed about or adjacent to an end of the first member and having a radial surface (Figure 5), the seal assembly comprising: 
an annular seal body (200) disposeable about the first member (110) and having a centerline, an axially-extending sealing lip (as shown below) engageable with the radial surface of the second member (120), two circumferential ends (200a, 200b), an outer circumferential surface (outer circumferential surface of 200) and a plurality of teeth extending outwardly from the outer circumferential surface and spaced circumferentially about the centerline (lacks disclosure); 
a first coupler member (as shown below) having a plurality of spaced apart teeth each tooth of the first coupler member being disposed between a separate one of a plurality of pairs of adjacent teeth of the annular seal body so as to define a first attachment interface adjacent to the first circumferential end of the annular seal body, the first coupler member being attached to the annular seal body at the first attachment interface (lacks disclosure); and a second coupler member (as shown below) having a plurality of spaced apart teeth, each tooth of the second coupler member being disposed between a separate one of a plurality of pairs of adjacent teeth of the annular seal body so as to define a second attachment interface adjacent to the second circumferential end of the annular seal body, the second coupler member being attached to the annular seal body at the second attachment interface (lacks disclosure), the first and second coupler members being connected (by a connector 203) so as to couple the first and second circumferential ends (200a, 200b) of the annular seal body (200) and retain the seal assembly about the first member outer circumferential surface (Figures 3-5.)
   Klousia is silent about a plurality of teeth extending outwardly from the outer circumferential surface and spaced circumferentially about the centerline; the first coupler member having a plurality of spaced apart teeth each tooth of the first coupler member being disposed between a separate one of a plurality of pairs of adjacent teeth of the annular seal body so as to define a first attachment interface adjacent to the first circumferential end of the annular seal body, the first coupler member being attached to the annular seal body at the first attachment interface (lacks disclosure); and the second coupler member having a plurality of spaced apart teeth, each tooth of the second coupler member being disposed between a separate one of a plurality of pairs of adjacent teeth of the annular seal body so as to define a second attachment interface adjacent to the second circumferential end of the annular seal body, the second coupler member being attached to the annular seal body at the second attachment interface.  


    PNG
    media_image1.png
    753
    724
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 9,132,539 (Epshetsky et al.) discloses a V-ring seal (in Figures 1-4, and 6-7), for sealing between a first member 1 and a second member 2, the first member 1 having an outer circumferential surface and the second member being disposed about or adjacent to an end of the first member and having a radial surface (2a; Figures 6-7), the seal assembly comprising: 
an annular seal body (12) disposeable about the first member (1) and having a centerline, an axially-extending sealing lip (18) engageable with the radial surface (2a) of the second member (2), two circumferential ends (lacks disclosure), an outer circumferential surface (outer circumferential surface of 12) and a plurality of teeth extending outwardly from the outer circumferential surface and spaced circumferentially about the centerline (lacks disclosure); 
a first coupler member (lacks disclosure) having a plurality of spaced apart teeth, each tooth of the first coupler member being disposed between a separate one of a plurality of pairs of adjacent teeth of the annular seal body so as to define a first attachment interface adjacent to the first circumferential end of the annular seal body, the first coupler member being attached to the annular seal body at the first attachment interface; and a second coupler member (lacks disclosure) having a plurality of spaced apart teeth, each tooth of the second coupler member being disposed between a separate one of a plurality of pairs of adjacent teeth of the annular seal body so as to define a second attachment interface adjacent to the second circumferential end of the annular seal body, the second coupler member being attached to the annular seal body at the second attachment interface, the first and second coupler members being connected so as to couple the first and second circumferential ends of the annular seal body and retain the seal assembly about the first member outer circumferential surface.
Epshetsky is silent about two circumferential ends, a plurality of teeth extending outwardly from the outer circumferential surface and spaced circumferentially about the centerline; 
a first coupler member having a plurality of spaced apart teeth, each tooth of the first coupler member being disposed between a separate one of a plurality of pairs of adjacent teeth of the annular seal body so as to define a first attachment interface adjacent to the first circumferential end of the annular seal body, the first coupler member being attached to the annular seal body at the first attachment interface; and a second coupler member having a plurality of spaced apart teeth, each tooth of the second coupler member being disposed between a separate one of a plurality of pairs of adjacent teeth of the annular seal body so as to define a second attachment interface adjacent to the second circumferential end of the annular seal body, the second coupler member being attached to the annular seal body at the second attachment interface, the first and second coupler members being connected so as to couple the first and second circumferential ends of the annular seal body and retain the seal assembly about the first member outer circumferential surface.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675